Citation Nr: 1431000	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  11-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type II.  

4.  Entitlement to service connection for chloracne.  

5.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected diabetes mellitus type II.  

6.  Entitlement to service connection for hyperlipidemia.  

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to service-connected diabetes mellitus type II.  

8.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  

9.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

10.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to an effective date earlier than October 11, 2011 for the assignment of a compensable rating for peripheral neuropathy of the right and left lower extremities.  

12.  Entitlement to an effective date earlier than October 29, 2012 for the grant of service connection for status post left total knee replacement.  

13.  Entitlement to a temporary total rating due to convalescence for left total knee replacement.  



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to March 1971, with combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, December 2011, May 2012, and March 2013 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2014 correspondence, the Veteran raised entitlement to service connection for a lumbar spine disability (secondary to his service-connected left knee disability) and an increased rating for his PTSD.  As these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for sleep apnea (de novo) and hypertension, as well as entitlement to an increased rating for diabetes and peripheral neuropathy of the left lower and right lower extremities, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied the Veteran service connection for sleep apnea, based essentially on a finding there was no current evidence of a disability related to his active service; an unappealed April 2009 rating decision continued to deny the claim.  

2.  The competent evidence received since the February 2008 rating decision, and April 2009 rating decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea, and does not raise a reasonable possibility of substantiating the claim.  

3.  Resolving all doubt in favor of the Veteran, the evidence of record reflects it is at least as likely as not that the Veteran's erectile dysfunction is aggravated by his service-connected diabetes mellitus.  

4.  It is not shown that the Veteran has, or during the pendency of this claim has had, chloracne or other acneform disease consistent with chloracne.  

5.  Bilateral cataracts were not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current bilateral cataracts are related to an event, injury, or disease in service, or are caused or aggravated by his service-connected diabetes mellitus type II.  

6.  The Veteran is not shown to have an underlying disability entity manifested by hyperlipidemia/high cholesterol levels.  

7.  It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of the upper extremities.  

8.  The Veteran's claim for an increased rating for his peripheral neuropathy of the right and left lower extremities was received on October 11, 2011.  

9.  In a December 2011 rating decision, the Veteran was granted a (10 percent) compensable rating for peripheral neuropathy of the right and left lower extremities, with an effective date of October 11, 2011, the date the Veteran's claim for an increased rating was received; the record includes no pending claims for an increased rating, whether formal or informal, prior to October 11, 2011.  

10.  Unappealed January, March and May 2006 rating decisions denied the Veteran service connection for a left knee disability; February 2008 and July 2011 rating decisions continued the denial.  

11.  After the July 2011 rating decision, the first communication from the Veteran expressing intent to reopen a claim of service connection for a left knee disability was received on October 29, 2012.  

12.  The Veteran underwent left total knee replacement in May 2011.  

13.  Service connection for status post left total knee replacement was granted by a March 2013 rating decision, effective October 29, 2012.  


CONCLUSIONS OF LAW

1.  The February 2008 and April 2009 rating decisions denying the claim for service connection for sleep apnea are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2013).  

2.  New and material evidence has not been received to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013). 

4.  The criteria for service connection for chloracne have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

5.  The criteria for service connection for bilateral cataracts have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).  

6.  The criteria for service connection for hyperlipidemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 4.1 (2013).  

7.  The criteria for service connection for peripheral neuropathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

8.  The criteria for an effective date prior to October 11, 2011, for the assignment of a compensable rating for peripheral neuropathy of the right and left lower extremities have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.400 (2013).  

9.  The criteria for an effective date earlier than October 29, 2012, for a grant of service connection for status post left total knee replacement have not been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2013).  

10.  The criteria for a temporary total rating due to convalescence for status post left total knee replacement in May 2011 are not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.30 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 512; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In this decision, the Board grants service connection for erectile dysfunction.  In addition, regarding the claim for service connection for hyperlipidemia, as indicated below, hyperlipidemia is merely a laboratory finding and not a disability for which VA benefits may be paid, so no development of that issue is warranted.  As such, no discussion of VA's duty to notify and assist is necessary regarding these matters.  

Regarding the earlier effective date claims, the United States court of Appeals for the Federal Circuit (Federal Circuit) has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary regarding these matters.  

Regarding the temporary total rating based on convalescence due to left knee surgery, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Regarding the claim to reopen the sleep apnea service connection claim and the claims for service connection for bilateral cataracts, chloracne, and peripheral neuropathy of the right and left upper extremities, the VCAA duty to notify was satisfied by way of July 2010 and November 2011 letters.  The Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Veteran had VA examinations in November 2011 and January 2012 for his cataracts and upper extremity peripheral neuropathy claims.  For reasons discussed below, the Board finds that the examinations are adequate for the purpose of deciding the claim on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board observes that the Veteran was not afforded a VA examination regarding his claim for chloracne, but none is required because there is no competent evidence of chloracne or other acneform disease consistent with chloracne.  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

B. Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

New and Material Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a February 2008 rating decision denied the Veteran's claim for service connection for sleep apnea, essentially based on a finding there was no current evidence of a disability related to his active service.  He did not appeal this decision, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the February 2008 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  Such decision was continued in an unappealed April 2009 rating decision.  

Since the February 2008 and April 2009 rating decisions, the Veteran has submitted correspondence expressing his belief that his sleep apnea is secondary to his service-connected PTSD.  As he is not competent to express a probative medical opinion such as this, and there is no other evidence suggesting this theory of entitlement has any medical validity, it is not sufficient to reopen the claim.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Veteran's DD Form 214 shows that the Veteran has been awarded the Purple Heart Medal and the Combat Infantryman Badge, so 38 U.S.C.A. § 1154(b) (West 2002) and its implementing regulation, 38 C.F.R. § 3.304(d) (2011), are applicable.  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents includes chloracne or other acneform disease consistent with chloracne, and early-onset peripheral neuropathy.  38 C.F.R. § 3.309(e).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Erectile Dysfunction

The evidence of record, including November 2007, November 2011 and April 2012 VA examination reports, reflect diagnoses of erectile dysfunction.  The Veteran is also service-connected for diabetes mellitus.  What remains to be established is whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus.  

On November 2007 VA examination, the Veteran reported he has had erectile dysfunction for approximately the past three years, and that his private primary care doctor has prescribed Viagra.  It was noted he has been diabetic since September 2006.  The examiner opined that the erectile dysfunction started three years ago, the diabetes started about one year ago, and therefore the erectile dysfunction cannot be attributed to his diabetes.  It was also opined the Veteran has hypotestosteronism which is at least as likely as not contributing to the erectile dysfunction.  

On November 2011 VA examination, it was opined that the etiology of the Veteran's erectile dysfunction was multifactorial as it was due to his diabetes mellitus, low testosterone and his hypertension, but the examiner concluded that it was not at least as likely as not the Veteran's erectile dysfunction was due to his diabetes mellitus.  

On April 2012 VA examination, it was again opined that the etiology of the Veteran's erectile dysfunction was multifactorial due to the presence of his hypogonadism (low testosterone), diabetes mellitus and hypertension.  In contrast to the November 2007 and November 2011 examiners however, the April 2012 examiner found that although the erectile dysfunction predates the diabetes mellitus, it was at least as likely as not the Veteran's erectile dysfunction was aggravated by his diabetes mellitus because he had to add testosterone to his erectile dysfunction medication for satisfactory response.  

Hence, based on the evidence provided and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for erectile dysfunction, as aggravated by his service-connected diabetes mellitus, is warranted.  See 38 C.F.R. §§ 3.303, 3.310; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Chloracne

As noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chloracne, under any theory of entitlement, as he does not have a current diagnosis, or persistent or recurrent symptoms of a skin disorder related to his military service.  

The Board notes that the Veteran's service treatment records reflect that he sought treatment several times for a pruritic rash located on his body and was diagnosed with acute pityriasis rosea.  Notably, on March 1971 service separation medical examination, the Veteran's skin was normal on clinical evaluation, and the Veteran denied having or having had any skin diseases.  Post-service treatment records show no complaints or diagnoses relating to a skin disorder.  See, e.g., March 2007 and April 2009 VA primary care reports (noting there was no evidence of a rash on physical examination or on review of systems).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chloracne.  Given the lack of competent evidence showing that the Veteran has chloracne or other acneform disease consistent with chloracne at present, the claim for chloracne must be denied.  Brammer, 3 Vet. App. at 225.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  

Bilateral Cataracts

The evidence of record, including January 2012 VA examination report, reflect diagnoses of bilateral cataracts.  The Veteran is also service-connected for diabetes mellitus.  What remains to be established is whether the Veteran's bilateral cataracts were caused or aggravated by his service-connected diabetes mellitus, or are otherwise related to his active service.  

In this case, there is no evidence that cataracts of either eye were manifested in service or in the initial year following the Veteran's separation from active duty.  Postservice evidence shows the first mention of cataracts in 2010.  See, e.g., May 2010 VA optometry report.  As such, service connection for cataracts in either eye on the basis that it became manifest in service and persisted is not warranted.  

Although the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, cataracts are not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

What remains for consideration is whether in the absence of manifestation in service and/or postservice recurrence of symptoms, the Veteran's bilateral cataracts may nonetheless somehow otherwise be related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Postservice treatment records note the diagnosis of bilateral cataracts, but there is no competent evidence in the record to suggest that such is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's bilateral cataracts were related to his military service, and the Veteran has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current bilateral cataracts is a question that is beyond lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's theory of entitlement is that his cataracts are secondary to his service-connected diabetes.  The only competent evidence in the record is that of the January 2012 VA examiner's opinion wherein the examiner opined that it was less likely as not that the Veteran's cataracts were caused by or a result of his diabetes mellitus.  The examiner found that the Veteran's cataracts were consistent with normal aging.  Cataracts are multifactorial in nature and the most common cause is aging.  In an effort to address aggravation, the examiner noted that while diabetics can develop cataracts faster than non-diabetic individuals if their blood sugar is poorly controlled for long periods of time, the examiner found that the Veteran has had well-controlled diabetes for only a short period of time (indicating that the Veteran's blood sugar has not been poorly controlled for a long period of time as it was already well-controlled).  Such opinion was provided after review of the Veteran's claims file, interview and physical examination of the Veteran, and was provided by a professional competent to opine as to the etiology of the his bilateral cataracts.  On this basis, the Board finds that the January 2012 VA examination opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for bilateral cataracts.  

The weight of the competent medical evidence demonstrates that the Veteran's bilateral cataracts began many years after his active service, and were not caused by any incident of service, to include as due to herbicide exposure or secondary to his service-connected diabetes.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Hyperlipidemia

Regarding the Veteran's claim for service connection for hyperlipidemia, the Board notes that this is a laboratory result and not an actual disability for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule).  The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Thus, in this case, while elevated cholesterol (hyperlipidemia) may be a risk factor for disability, it is not itself a disability for VA purposes.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, there is no basis for awarding service connection for hyperlipidemia, and the appeal in this regard is denied.  


Peripheral Neuropathy of the Upper Extremities

As noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, under any theory of entitlement, as he does not have a current diagnosis, or persistent or recurrent symptoms of a neurologic disability related to his military service.  

The Board notes that the Veteran's service treatment records reflect that he sought treatment in March 1970 for a complaint of right wrist numbness.  Physical examination revealed decreased sensation, and the diagnosis was status post fragment wound - the Veteran was injured in a mortar attack in August 1969 during active service.  Notably, on March 1971 service separation medical examination, the Veteran's neurologic system was normal on clinical evaluation, and the Veteran denied having or having had loss of arm or finger, painful or "trick" shoulder or elbow, neuritis, or paralysis.  

Postservice treatment records show no diagnoses relating to peripheral neuropathy of the upper extremities.  Significantly, on November 2011 VA peripheral nerves examination, it was found that the Veteran only had peripheral neuropathy of the lower extremities.  Physical examination revealed normal bilateral upper extremity examination for vibration and monofilament testing.  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  Given the lack of competent evidence showing that the Veteran has peripheral neuropathy of the upper extremities at present, the claim for such must be denied.  Brammer, 3 Vet. App. at 225.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  

Alternatively, the Board notes that the record reflects that the Veteran has been diagnosed with carpal tunnel syndrome of the upper extremities, for which he underwent carpal tunnel release in April and June 2002.  There is no evidence that carpal tunnel syndrome was manifested in service or in the initial year following the Veteran's separation from active duty.  Postservice evidence shows the first mention of carpal tunnel syndrome in 2002.  See, e.g., March 2002 K.B. Ragsdale.  As such, service connection for carpal tunnel syndrome on the basis that it became manifest in service and persisted is not warranted.  

Although the Veteran served in Vietnam and thus is presumed to have been exposed to herbicides, carpal tunnel syndrome is not listed among the diseases enumerated under 38 C.F.R. § 3.309(e); consequently, the presumptive provisions of 38 U.S.C.A. § 1116 do not apply.  

What remains for consideration is whether in the absence of manifestation in service and/or postservice recurrence of symptoms, the Veteran's carpal tunnel syndrome may nonetheless somehow otherwise be related to service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Postservice treatment records note the diagnosis of bilateral upper extremity carpal tunnel syndrome, but there is no competent evidence in the record to suggest that such is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's carpal tunnel syndrome is related to his military service, and the Veteran has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current carpal tunnel syndrome is a question that is beyond lay observation, and significantly, the Veteran has not alleged that his current carpal tunnel syndrome is related to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The only competent evidence in the record is that of the November 2011 VA peripheral nerves examiner's opinion wherein the examiner opined that it was most likely as not that the Veteran's carpal tunnel syndrome was due to occupational excessive use of his hands and less likely as not related to his diabetes mellitus.  Such opinion was provided after review of the Veteran's claims file, interview and physical examination of the Veteran, and was provided by a professional competent to opine as to the etiology of the his carpal tunnel syndrome.  On this basis, the Board finds that the November 2011 VA examination opinion is the most probative evidence of record, and is against a claim for service connection for bilateral upper extremity carpal tunnel syndrome.  

The weight of the competent medical evidence demonstrates that the Veteran's carpal tunnel syndrome began many years after his active service, and was not caused by any incident of service, to include as due to herbicide exposure or secondary to his service-connected diabetes.  The Board thus finds that the preponderance of the evidence is against a claim for service connection for carpal tunnel syndrome.  

Earlier Effective Date Claims

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.159(b)(2).  

A "report of examination or hospitalization" under 38 C.F.R. § 3.157(b) should "indicate that [a] veteran's service-connected disability [has] worsened since the time it was last evaluated."  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011).  Moreover, the term "report of examination" under 38 C.F.R. § 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination."  A letter may qualify if it, for instance, was "generated in connection with any particular VA medical examination" rather than, for example, a "claim for Social Security disability benefits that was pending at the time it was written."  Massie, 25 Vet. App. at 133.  Other considerations include whether the letter relates "the findings of or treatment provided during a specific VA medical examination, the date of which could possibly serve as the date of an informal claim for increased disability compensation," rather than "present[ing] a very short summation of [the veteran's general condition, as [the physician] had observed it over" time.  Id.  

Compensable Rating for Peripheral Neuropathy of the Lower Extremities

The Veteran's peripheral neuropathy of the lower extremities is rated under Diagnostic Code 7913-8620 for neuritis of the sciatic nerve related to his service-connected diabetes mellitus.  Under Diagnostic Code 8620, mild neuritis with incomplete paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a.  

In every instance where the Rating Schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned where there requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  

In this case, the Veteran argues, in essence, that he is entitled to a compensable rating for his peripheral neuropathy of the lower extremities from February 20, 2007 (the date of receipt of his claim for service connection for diabetes mellitus and associated peripheral neuropathy).  

An August 2007 rating decision granted service connection for diabetes mellitus type II with peripheral neuropathy, effective February 20, 2007.  The Veteran did not appeal the initial rating for the effective date assigned.  Significantly, the Board finds that VA was not in receipt of new and material evidence relevant to the claim prior to the expiration of the appeal period following the initial grant of service connection.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.201; see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  Therefore, absent clear and unmistakable error (CUE) in the August 2007 determination, the decision is final.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, the Veteran has not raised a motion of CUE in the August 2007 rating decision.  [The Board notes that the 0 percent rating assigned for the Veteran's peripheral neuropathy of the right and left lower extremities appears to have been based on the fact that while there was evidence suggestive of peripheral neuropathy, further testing (i.e., nerve conduction study testing) was necessary than that conducted on VA examination, and the Veteran failed to appear for such testing.]  

The RO received the Veteran's claim for an increased rating for his peripheral neuropathy on October 11, 2011.  A December 2011 rating decision awarded an increased 10 percent rating for each lower extremity, effective October 11, 2011.  

Upon reviewing the evidence of record, the Board concludes that the evidence of record does not show that prior to the date of claim his service-connected disabilities had worsened in severity.  As noted above, VA treatment records merely showing treatment are insufficient to constitute an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  As the Court stated in Massie v. Shinseki¸25 Vet. App. 123, 134 (2011), such an interpretation of § 3.157(b) would produce an absurd result by unnecessarily burdening VA by requiring it to treat every such medical record as an informal claim for an increased disability rating.  Hence, none of the records constructively of record prior to the date of claim are consistent with an informal claim for increased benefits under 38 C.F.R. § 3.157(b).  

Nonetheless, the Board finds that it is critical to discuss a June 18, 2009 VA podiatry treatment report.  The Board finds, as a finder of fact, that such report does not constitute a "report of examination" under 38 C.F.R. § 3.157(b).  Specifically, the treatment record noted the Veteran's complaint of paresthesia and burning in his feet.  The physical examination was very limited, and the only abnormal finding was slightly diminished vibratory testing of the feet.  However, such findings and complaints are consistent with the March 2007 VA examination report that noted the Veteran's complaint of tingling and numbness in the right foot, and a burning sensation in both feet, and was the basis for the award of service connection for peripheral neuropathy.  Moreover, the June 2009 podiatry report made no mention of peripheral neuropathy, and provided assessments of onychomycosis and right hallux valgus.  Hence, the Board finds that an informal claim for increased benefits for the Veteran's service-connected peripheral neuropathy of the lower extremities was not pending as of June 18, 2009.  Thus, an earlier effective date is not assignable based on VA treatment records as an informal claim for increase.  See 38 C.F.R. § 3.157(b); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

In conclusion, the Board finds that a 10 percent disability rating for peripheral neuropathy of each lower extremity did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier than the date of his claim, October 11, 2011, and the claim is denied.  

Service Connection for Status Post Left Total Knee Replacement

Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation states that the effective date of an evaluation and an award of compensation based on a reopened claim will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(r).  

In April 2005, the Veteran filed an original claim for service connection for a left knee disability, and January, March and May 2006 rating decisions denied the claim.  He did not file a timely notice of disagreement with any determination or submit new and material evidence relevant to the claim prior to the expiration of the appeal period following the May 2006 rating decision.  Hence the January, March and May 2006 rating decisions are final based on the evidence of record at the time of their issuance.  

In September 2007, the Veteran filed a request to reopen a claim of service connection for a left knee disability; a February 2008 rating decision denied the claim.  The Veteran did not appeal the February 2008 rating decision, and it became final.  
On March 2011, the Veteran filed a request to reopen a claim of service connection for a left knee disability; a July 2011 rating decision denied that claim.  The Veteran did not appeal the July 2011 rating decision, and it became final.  

On October 29, 2012, the Veteran again filed a request to reopen a claim of service connection for a left knee disability; a March 2013 rating decision granted service connection for status post left knee replacement, effective October 29, 2012 (the date of receipt of the most recent claim to reopen).  

The Board's January, March and May 2006 rating decisions, denying the Veteran's original claim for service connection for a left knee disability, are final based on the evidence of record at the time, and are not subject to revision in the absence of clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).  The Veteran has not filed a motion alleging CUE in the January, March and May 2006 rating decisions.  Therefore, the January, March and May 2006 rating decisions are a legal bar to an effective date prior to the date of those decisions.  

Furthermore, the Veteran's requests (in September 2007 and March 2011) to reopen the claim of service connection for a left knee disability were denied by February 2008 and July 2011 rating decisions, respectively.  Because he did not appeal these decisions, they also became final (and are legal bars to an earlier effective date).  

The date of receipt of the instant claim to reopen is October 29, 2012.  There is no evidence or correspondence in the record that was received between the July 2011 rating decision and the October 29, 2012 claim to reopen.  Therefore, the October 29, 2012 (the date of the reopened claim) is the earliest possible (and appropriate) effective date for the grant of service connection for status post left total knee replacement, in accordance with 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(r).  

Accordingly, as a matter of law, the appeal seeking an effective date prior to October 29, 2012, for the grant of service connection for status post left total knee replacement must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Temporary Total Rating for Left Total Knee Replacement

A total disability rating will be assigned effective from the date of a hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a).  

The Veteran underwent left total knee replacement on May 26, 2011, with a subsequent convalescent period.  As defined by 38 C.F.R. § 4.30(a), entitlement to a temporary total rating is available only when the hospital admission or outpatient visits involve treatment for a service-connected disability.  As service connection was only granted as of October 2012 (the date of the Veteran's claim), and this decision found that such was the proper effective date, service connection was not in effect at the time of the surgery and convalescence in May 2011.  Thus, there is no legal basis for entitlement to a temporary total rating for treatment in May 2011.  

The Board notes that the Veteran's left knee disability is rated under Diagnostic Code 5055 for prosthetic replacement of the knee joint.  Under Diagnostic Code 5055, a 100 percent rating is warranted for one year following knee replacement surgery.  Unfortunately, such is not applicable to the Veteran's case as he was not service connected for his left knee disability at any period for the one year following his left total knee replacement.  Hence, the RO properly found that he was not entitled to a 100 percent rating for his left knee for any period following his knee replacement surgery under Code 5055.  

Assignment of a temporary total rating is a rating issue, not a separate benefit, of the underlying claim for service connection.  38 C.F.R. §§ 4.29, 4.30.  Service connection for the Veteran's left knee and its residuals was granted effective the date of his October 2012 claim.  Because a temporary total rating can only be assigned for service-connected disabilities, as well as a 100 percent rating under Diagnostic Code 5055, and service connection for his left knee disability was not in effect at the time of the Veteran's May 2011 surgery and subsequent convalescence, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Where the law is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  

ORDER

New and material evidence not having been received, the claim for service connection for sleep apnea is not reopened, and the appeal is denied.  

Service connection for erectile dysfunction is granted.  

Service connection for chloracne is denied.  

Service connection for bilateral cataracts is denied.  

Service connection for hyperlipidemia is denied.  

Service connection for peripheral neuropathy of the upper extremities is denied.  

Entitlement to an effective date earlier than October 11, 2011, for the assignment of a compensable rating for peripheral neuropathy of the right and left lower extremities is denied.  

Entitlement to an effective date earlier than October 29, 2012, for the award of service connection for status post left total knee replacement is denied.  

Entitlement to a temporary total rating due to convalescence for left total knee replacement in May 2011 is denied.  


REMAND

After careful review of the record, the Board finds that the Veteran's claims for service connection for hypertension, and for increased ratings for diabetes and right and left lower extremity peripheral neuropathy, must be remanded for further development.  

As to the claim of service connection for hypertension, the Veteran was provided a VA examination in December 2012.  The Veteran reported on examination that a private provider, Dr. B. Evans, started him on hypertension medication in 2005.  Records of Dr. B. Evans are not associated with the claims file, and should be sought.

In addition, the VA examiner opined that the Veteran's hypertension was less likely as not proximately due to or a result of his diabetes mellitus as the Veteran's hypertension is essential and there is no evidence of diabetic nephropathy or renal insufficiency that could cause hypertension.  However, the examiner did not adequately opine as to whether the hypertension was aggravated by his service-connected diabetes mellitus.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's hypertension claim, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.    

Regarding the increased rating claims for diabetes and associated peripheral neuropathy of the lower extremities, the Veteran was last afforded VA examinations in November 2011.  In November 2013 correspondence, the Veteran stated that his conditions were much worse since the last examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his diabetes and associated peripheral neuropathy of the lower extremities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  Thus, these issues must be remanded.

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from June 2013.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1. The RO should physically or electronically associate with the claims file VA treatment records pertaining to the Veteran's hypertension, diabetes and associated bilateral lower extremity peripheral neuropathy, that are dated from June 2013.  Any additional pertinent records identified during the course of the remand should also be obtained (particularly Dr. B. Evans for his hypertension since 2005, identified in his December 2012 VA examination), following the receipt of any necessary authorizations from the Veteran.  

2. The RO should forward the Veteran's claims file to the December 2012 VA examiner, or if the examiner is no longer available, a suitable replacement, for an addendum opinion.  The claims file should be reviewed by the examiner.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was aggravated (i.e., permanently worsened) as a result of his service-connected diabetes mellitus.  If the examiner finds that the hypertension was aggravated by his diabetes mellitus, the examiner should indicate the degree of disability due to the aggravation.  

3. Obtain a VA examination to determine the current severity of the Veteran's service-connected diabetes mellitus and associated peripheral neuropathy of the lower extremities.  The claims file should be made available and reviewed by the examiner.  All indicated studies and tests should be completed, and clinical findings should be reported in detail.  

The examiner is asked to assess and discuss the severity of the Veteran's service-connected peripheral neuropathy of the lower extremities, and report whether the neuropathy symptomatology is best characterized as "mild," "moderate," "moderately severe," or "severe."  

The examiner should explain the rationale for all opinions expressed.  

4. Then readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and given a reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


